889 F.2d 1085Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mack Daniel CHISOLM, Defendant-Appellant.
No. 89-7651.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1989.Decided Nov. 1, 1989.Rehearing and Rehearing In Banc Denied Nov. 17, 1989.

Mack Daniel Chisolm, appellant pro se.
Robert Hayden Bickerton, Office of the United States Attorney, for appellee.
Before DONALD RUSSELL, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Mack Daniel Chisolm appeals from the district court's order denying his Fed.R.Crim.P. 35 motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   United States v. Chisolm, CR No. 87-312 (D.S.C. May 16, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In light of our view of the issues presented, we deny Chisolm's motion for appointment of counsel